By order of the Bankruptcy Appellate Panel, the precedential effect
                      of this decision is limited to the case and parties pursuant to
                  6th Cir. BAP LBR 8024-1(b). See also 6th Cir. BAP LBR 8014-1(c).

                                       File Name: 21b0005n.06

                       BANKRUPTCY APPELLATE PANEL
                                   OF THE SIXTH CIRCUIT




                                                         ┐
 IN RE: PAUL DARREN SMITH,
                                                         │
                                    Debtor.              │
 _________________________________________                >        No. 21-8004
                                                         │
 JAMES D. BALLINGER,                                     │
                                 Plaintiff-Appellee,     │
                                                         │
                                                         │
       v.
                                                         │
                                                         │
 PAUL DARREN SMITH,                                      │
                             Defendant-Appellant.        │
                                                         ┘


                      Appeal from the United States Bankruptcy Court
                     for the Western District of Kentucky at Louisville.
              No. 3:19-bk-31599; Adv. No. 3:19-ap-03033—Joan Lloyd, Judge.

                               Decided and Filed: July 27, 2021

Before: GUSTAFSON, MASHBURN, and PRICE SMITH, Bankruptcy Appellate Panel Judges.

                                      _________________

                                            COUNSEL

ON BRIEF: Harry B. O’Donnell IV, Louisville, Kentucky, for Appellant. James D. Ballinger,
LOUISVILLE LAWYER, PLLC, Louisville, Kentucky, in pro per.
 No. 21-8004                             In re Smith                                   Page 2


                                     _________________

                                          OPINION
                                     _________________

       JESSICA E. PRICE SMITH, Bankruptcy Appellate Panel Judge.                In this appeal
following a remand, the Debtor asks this Panel to remand for a second time, arguing that the
bankruptcy court erred when it denied the Debtor’s motion for an extension of time to appeal.
Having fully reviewed the record and the bankruptcy court’s findings of fact contained in both
prior orders, the Panel finds that the bankruptcy court did not abuse its discretion. The order
denying the motion for an extension of time to appeal is AFFIRMED for the reasons stated by
the bankruptcy court.